Citation Nr: 0113686	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  97-19 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for left calcaneus spur as of February 22, 1995.

2.  Entitlement to an initial compensable evaluation for left 
calcaneus spur prior to February 22, 1995.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969 and from March 1994 to August 1994.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1994 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
left calcaneus spur and assigned a noncompensable evaluation, 
effective December 23, 1993.

In August 1996, the RO granted a temporary total evaluation 
for left calcaneus spur for convalescence following plantar 
fasciotomy and spur resection, effective from June 16, 1996, 
to July 31, 1996.

In November 1996, the RO granted an extension for the 
temporary total evaluation to August 31, 1996.  In January 
1997, the RO granted a second extension for the temporary 
total evaluation to January 9, 1997.

In November 2000, the RO granted a 10 percent evaluation for 
left calcaneus spur, effective February 22, 1995.  As to this 
grant, the veteran's representative has requested that the 
March 2001 informal hearing presentation be considered a 
notice of disagreement as to the assignment of the February 
22, 1995, effective date.  The Board does not find that a 
notice of disagreement is necessary in this case.  
Specifically, in the November 2000 decision, the RO did not 
provide a complete grant of benefits either as to the 
assignment of the 10 percent evaluation or as to the 
effective date.  Therefore, the veteran's claim for a 
compensable evaluation for left calcaneus spur prior to 
February 22, 1995, is part of the current appellate review.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a claim remains 
in controversy where less than the maximum available benefit 
is awarded).  

The Board notes that in a November 2000 rating decision, the 
RO denied service connection for peripheral neuropathy as a 
result of exposure to herbicides and for degenerative joint 
disease of the lumbar and cervical spine.  The veteran filed 
a notice of disagreement in January 2001, and the RO issued a 
statement of the case in February 2001.  The veteran, nor his 
representative, has perfected an appeal as to these issues by 
filing a substantive appeal, and thus they are not part of 
the current appellate review.  38 C.F.R. § 20.200 (2000) 
(appeal before the Board consists of a timely filed notice of 
disagreement and, following issuance of a statement of the 
case, a substantive appeal).


FINDINGS OF FACT

1.  There has been no significant change in left calcaneus 
spur during the appeal period. 

2.  Left calcaneus spur is manifested by no more than slight 
functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation, effective 
December 23, 1993, for left calcaneus spur have been met.  38 
U.S.C.A. §§ 1155, 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5015 (2000).

2.  The criteria for an initial evaluation in excess of 
10 percent for left calcaneus spur have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5015.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran is service connected for postoperative residuals 
of left medial meniscectomy, currently evaluated as 
10 percent disabling.  On December 23, 1993, the veteran 
filed a claim for service connection for a spur on the left 
heel as secondary to his service-connected left knee.

An August 1993 VA outpatient treatment report shows the 
veteran complained of left heel pain since January.  He 
stated he felt his circulation was poor.  Examination 
revealed point tenderness on the plantar surface of the heel.  
X-rays of the left foot showed a heel spur.  The diagnostic 
impression was left heel spur.

A November 1993 VA outpatient treatment report shows the 
veteran complained of a spur on his left heel.  The examiner 
noted the veteran had had a steroid injection a few months 
prior.  The examiner stated the veteran was tender on the 
left heel.  The diagnosis was plantar fasciitis.  Less than 
one week later, the veteran reported having heel pain 
syndrome since February 1993.  The examiner noted x-rays 
showed a heel spur on the left heel.  

A December 1993 VA outpatient treatment report shows the 
veteran complained of a bone spur on his left foot.  The 
examiner noted the veteran's left heel had been injected and 
diagnosed a bone spur.

A December 1993 private medical record shows the veteran was 
seen complaining of a heel spur with severe pain.  The 
physician stated the veteran limped on ambulation and 
reported pain in his heel for some time.  He noted x-rays 
taken showed the veteran had definite problems with his left 
foot that were severe.  He added there were osteoarthritic 
changes on the dorsal aspect and lipping of the left foot.  
Physical examination revealed a plantar fascial strain on his 
left foot.  The physician stated the veteran had severe 
eversion of the left heel and a limping of the left foot 
caused by the plantar fascial strain and calcaneal spur, 
which he stated was definitely related to the veteran's left 
knee surgery.

An October 1994 VA examination report shows the veteran 
reported he had developed pain in his left foot over the 
years.  The examiner noted the veteran had been diagnosed 
with a calcaneal spur on the left side and had received some 
injections in that area.  He stated the veteran had a 
"slight limiting" gait on the left because of difficulty 
placing his left heel firmly on the floor.  The examiner 
reported the veteran was able to walk on his toes, but unable 
to walk on his heels because of pain in the left heel.  He 
noted the veteran was tender to palpation over the left 
calcaneus.  The conclusion was spur to the left calcaneus.  
The examiner stated there was a reasonable relationship to be 
drawn between the left knee surgery and the left calcaneal 
spur.

In December 1994, the RO granted service connection for left 
calcaneus spur as being secondary to the service-connected 
left knee and assigned a noncompensable evaluation, effective 
December 23, 1993.

A June 1996 VA hospitalization summary report shows the 
veteran underwent a plantar fasciotomy and spur resection.

The veteran received a temporary total evaluation following 
the surgery from June 19, 1996, to February 1, 1997.  He was 
undergoing physical therapy during that time.

An April 1997 VA outpatient treatment report shows the 
examiner noted the veteran had undergone a left heel spur 
operation the prior year.  The veteran reported residual 
chronic pain of the left heel and foot and of numbness at the 
left great toe.  The examiner stated the veteran was 
permanently incapacitated from "this."

A June 2000 VA foot examination report shows the veteran 
reported having pain, weakness, stiffness, swelling, heat and 
redness, instability, giving way, fatigability, and lack of 
endurance.  He stated he would have flare-ups with overuse.  
The examiner stated he estimated that the veteran had 
10 percent functional impairment.  He noted the veteran used 
orthotic inserts in his shoes.  Physical examination revealed 
an ill-defined, vague scar on the left heel, which the 
examiner noted was well healed.  He stated the range of 
motion of the veteran's foot was limited by pain, fatigue, 
weakness, and lack of endurance.  He stated fatigue would 
have the major functional impairment.  The examiner stated 
there was objective evidence of painful motion, but no edema 
and no instability.  He added that weakness was questionable 
and tenderness was present.  The examiner reported the 
veteran had an awkward gait with extensive knee braces and a 
cane.  He stated there were no callosities, breakdown, or 
unusual shoe pattern.  The examiner noted the veteran's 
posture standing, squatting, in supination, in pronation, and 
rising on the toes and heels was very good considering the 
knee braces he was wearing.  He entered a diagnosis of 
postoperative arthralgia of the left heel following the 
removal of a heel spur.  The examiner stated he felt that 
pain did not significantly limit the veteran's functional 
ability during flare-ups .  He stated the veteran's left 
ankle and foot did not really exhibit weakened movement or 
excess fatigability, subluxation, or incoordination 
attributable to the service-connected disability.

A June 2000 VA joints examination report shows the same 
findings as in the "foot" examination report.

II.  Duty to Assist

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Thus, given that 
the changes articulated in the new legislation are less 
stringent than the function served by requiring a claimant to 
establish a well-grounded claim, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the December 1994 rating decision on appeal 
and the October 1995 statement of the case, the RO informed 
the veteran of the evidence necessary to establish a higher 
evaluation for left calcaneus spur.  In the October 1995 
statement of the case, the RO also included the pertinent 
regulations that applied to the veteran's claim for an 
increased evaluation for his service-connected disability.  
Correspondence copies of these determinations were mailed to 
the veteran's accredited representative at that time, The 
American Legion (the Board notes the veteran has since 
changed his representative).  These determinations were not 
returned by the United States Postal Service as 
undeliverable, and thus the veteran and his representative 
are presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

Additionally, the record discloses that the veteran claimed 
he had received treatment at VA for the left calcaneus spur.  
The RO obtained all of the veteran's VA outpatient treatment 
reports, including hospitalization reports.  The veteran 
submitted a December 1993 private medical record, but did not 
report any additional private medical treatment for the 
service-connected left calcaneus spur.  The veteran has not 
alleged that there are any additional medical records related 
to treatment for left calcaneus spur that have not been 
associated with the claims file.  Finally, in accordance with 
its duty to assist, the RO had the veteran undergo VA 
examinations related to his claim.  

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

III.  Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The United States Court 
of Appeals for Veterans Claims (the Court) has observed that 
in the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

Benign new growths of bones are evaluated under Diagnostic 
Code 5015.  In this regard, diseases under Diagnostic Codes 
5013 through 5024 are to be rated on limitation of motion of 
the affected parts, as degenerative arthritis with the 
exception of gout which is to be rated under Diagnostic Code 
5002.  38 C.F.R. § 4.71a, Diagnostic Code 5015 (2000).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010 
(2000).  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle) or group of minor joints affected by 
limitation of motion to be combined not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  In 
the absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

A.  An initial compensable evaluation prior to February 22, 
1995

The RO determined that the service-connected left calcaneus 
spur showed increased symptoms on February 22, 1995.  
However, the Board notes that an element of confusion may 
have been interjected into the proceedings as the RO stated 
the 10 percent evaluation was granted as of that date, which 
they stated was the "date of receipt of claim."  The date 
of receipt of the veteran's claim for service connection for 
left calcaneus spur is December 23, 1993.  At that time, the 
veteran submitted a VA Form 21-4138, Statement in Support of 
Claim, wherein he requested service connection for a left 
calcaneus spur.  Regardless of whether the RO was mistaken or 
not as to the date of claim, the Board finds that the 
clinical findings made in the December 1993 private medical 
record and the October 1994 VA examination report are 
substantially the same as those findings reported in the 
treatment records that followed February 1995.  Specifically, 
in the December 1993 private medical record, the physician 
stated the veteran limped on ambulation and reported pain in 
his left heel.  In the October 1994 VA examination report, 
the examiner stated the veteran had a slight limiting gait on 
the left because of difficulty placing his heel on the floor 
and that the veteran was unable to walk on his heels because 
of pain.  He noted there was tenderness to palpation over the 
left calcaneus.  In the medical records that follow February 
1995, the examiners continue to report objective evidence of 
pain on motion and tenderness in the area of the left 
calcaneus.  

The Board finds that the symptoms described in the medical 
records that follow February 1994 are no different than the 
symptoms described prior to that time.  All of the medical 
records show the veteran reported pain on his left heel.  The 
Board does not agree with the RO's finding that the February 
22, 1995, date is either the date of receipt of claim or the 
date that established an ascertainable fact that the 
veteran's symptoms of left calcaneus spur had worsened.  
Thus, the Board grants the 10 percent evaluation to the date 
of the veteran's claim for service connection for the left 
calcaneus spur, see 38 C.F.R. § 3.400(b)(2) (1999)-December 
23, 1993.

II.  Evaluation in excess of 10 percent

The Board notes that the assignment of a temporary total 
evaluation under 38 C.F.R. § 4.30 (2000) from June 19, 1996, 
to February 1, 1997, is not in question, and thus, that 
period of time is not applicable to the below discussion.  

After having carefully reviewed the evidence, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent.  In 1993 VA outpatient 
treatment reports, it shows the veteran complained of pain on 
his left heel.  In a December 1993 private medical record, 
the physician noted the veteran had an altered gait in that 
he limped on ambulation.  He determined the veteran had a 
plantar fascial strain on his left foot.  In October 1994, 
the VA examiner stated the veteran was slightly limping and 
was unable to walk on his left heel because of pain.  He 
noted the veteran was tender to palpation over the left 
calcaneus.  

In April 1997, the veteran reported chronic pain.  In June 
2000, a VA examiner stated the veteran had 10 percent 
functional impairment.  He stated the veteran had objective 
evidence of pain on motion, but noted that pain did not 
significantly limit the veteran's functional ability during 
flare-ups.  Under 38 C.F.R. § 4.59 (2000), it states that the 
intent of the Rating Schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It further states that it is the intent to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable evaluation for the joint.  Id.  The Board finds 
that the above-described evidence is indicative of a 
10 percent evaluation under 38 C.F.R. § 4.59.

The Board must now consider whether an evaluation in excess 
of 10 percent is warranted and finds that the preponderance 
of the evidence is against such determination.  The evidence 
of record does not establish that the veteran's left 
calcaneus spur causes any more than slight functional 
impairment.  Specifically, when examined in June 2000, the VA 
examiner stated he felt the veteran's pain in the left 
calcaneus significantly limited the veteran's functional 
ability during flare-ups.  The Board finds that such 
determination does not establish that left calcaneus spur 
warrants any more than a 10 percent evaluation.  The Board is 
aware of the April 1997 finding that the veteran was 
permanently incapacitated from the left calcaneus spur; 
however, the Board finds that the preponderance of the 
evidence establishes that the service-connected left 
calcaneus spur is no more than 10 percent disabling.  The 
April 1997 finding is contrasted by the December 1993 private 
medical record, the October 1994 VA examination report, and 
the June 2000 examination reports, which show a disability 
that is no more than slightly disabling.

The Board has specifically considered the guidance of DeLuca 
v. Brown, 8 Vet. App. 202 (1995), in this determination.  An 
increased evaluation may be based on either actual limitation 
of motion or the functional equivalent of limitation of 
motion due to less or more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  See id. (discussing 38 C.F.R. §§ 4.40, 4.45).  In 
the June 2000 examination report, the VA examiner stated the 
veteran's left ankle and left foot did not exhibit weakened 
movement, excess fatigability, subluxation, or 
incoordination.  He added that pain did not significantly 
limit the veteran's functional ability during flare-ups.  The 
Board finds that such findings do not warrant any more than a 
10 percent evaluation.

The Board must address the scar on the veteran's left heel, 
as it was addressed by the examiner in the June 2000 
examination report.  A 10 percent disability evaluation may 
be assigned for superficial scars which are poorly nourished 
and have repeated ulcerations, or which are tender and 
painful on objective demonstration.  Other scars are rated on 
the basis of the limitation of function of the part affected.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(2000).  The veteran's scar on his left heel has been 
reported as "well healed" in the June 2000 examination 
report.  Additionally, the veteran has not reported any 
complaints as to the scar.  Thus, a separate evaluation or 
separate evaluations for the scar on the left heel is not 
warranted.  See id.  

The veteran is competent to report his symptoms.  To the 
extent that he stated that he was worse than evaluated, it 
was true in that the RO granted a 10 percent evaluation, 
effective February 1995.  The Board has granted a retroactive 
10 percent evaluation.  However, to the extent that the 
veteran has implied that the service-connected left calcaneus 
spur warrants an evaluation in excess of 10 percent, the 
medical findings do not support the assertion.  There is 
competent medical evidence that the veteran's left calcaneus 
spur does not significantly limit the veteran's functional 
ability.  The Board attaches greater probative weight to the 
clinical findings of skilled, unbiased professionals than to 
the veteran's statements, even if sworn, in support of a 
claim for monetary benefits.  Taking the veteran's 
contentions into account and the medical findings, an 
evaluation in excess of 10 percent is not warranted.  To this 
extent, the preponderance of the evidence is against his 
claim, and there is no doubt to be resolved.  Gilbert, 1 Vet. 
App. at 55.

As stated above, the Board finds no basis for assignment of 
separate evaluations for separate periods of during the 
appeal period.  See Fenderson, supra.  The veteran's service-
connected left calcaneus spur has remained the same during 
the appeal period.

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).



ORDER

Entitlement to an initial evaluation of 10 percent for left 
calcaneus spur, as of December 23, 1993, is granted, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent 
for left calcaneus spur is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

